Citation Nr: 1108336	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August and September 2004 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2006, a Travel Board hearing was held at the RO conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2009 decision, the Board denied the Veteran's claim for entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an April 2010 Order, the Court granted the parties Joint Motion for Remand (JMR), vacated the Board's August 2009 decision and remanded the matter to the Board for compliance with the instructions in the JMR.  The JMR noted that the parties agree that a remand is warranted in order to obtain a current VA Compensation and Pension examination.   

In this case, the September 2008 VA knee examination report noted that the Veteran was experiencing worsening pain in the left knee; in addition, upon examination, there was increased knee pain, fatigue, and incoordination with repetitive use.  Here, the Board notes that while the examiner reported increased pain/fatigue/incoordination, he failed to describe where the pain began.  It was further noted that the knee pain, in addition to her service-connected multiple sclerosis, was severely affecting her functionality and quality of life.  

Based on the foregoing deficiencies, a new VA examination of the left knee is warranted here.  Indeed, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability. 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination(s) to determine the current level of impairment of the left knee.  The claims folder must be made available to the examiner for review.

The examiner is asked to describe the following, to whatever extent possible: recurrent subluxation or lateral instability; range of motion in degrees of flexion and extension; and, the examiner must offer specific findings as to whether, during the examination, there is objective evidence of any functional loss due to pain, weakness, or fatigue, if feasible, in additional degrees of loss of flexion or extension (again, if feasible). 

The examiner must distinguish, to the extent possible, the symptoms and/or degree of impairment due to the Veteran's service-connected multiple sclerosis.  If no such distinction can be made, the examiner should so state. 

The examiner is requested to provide a rationale for any opinions provided.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate. Moreover, if an opinion cannot be rendered in response to these questions, please explain why this is not possible or feasible.

To facilitate making these important determinations the claims file must be made available for a review of the Veteran's pertinent medical history, to include both a complete copy of this remand and the report of her prior April 2004 and September 2008 VA examinations. 

2. Then readjudicate the claim for a higher rating for the left knee disability in light of the additional evidence.  If VA examination of the right knee again yields no results, the RO should review and readjudicate based on the evidence of record.  If this claim is not granted to the Veteran's satisfaction, prepare another SSOC and send it to her and her representative.  Give them time to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


